Citation Nr: 1760157	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  08-19 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to initial ratings for a psychiatric disorder in excess of 50 percent from June 30, 2007 to September 11, 2007 and in excess of 70 percent from September 11, 2007 to April 14, 2010.

3.  Entitlement to initial ratings for a left foot disability in excess of 20 percent from June 30, 2007 to September 15, 2015 and in excess of 30 percent from September 15, 2015.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 2006 to June 2007 and served in the Army Reserve with periods of active duty for training (ACDUTRA) from October 1988 to January 1989 and in December 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Subsequent rating decisions issued during the appeal period have awarded "staged" initial increased ratings for the Veteran's psychiatric disorder and left foot disability.  As the Veteran has not expressed satisfaction with the initial ratings assigned for the "stages" on appeal, the issues have been characterized to reflect that staged ratings are assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2008, the Veteran requested a videoconference hearing before the Board, but since she did not appear for the hearing scheduled in February 2011, the request is considered withdrawn.

In July 2012, these matters were remanded for additional development.


FINDINGS OF FACT

1.  The Veteran's Crohn's disease clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.

2.  The Veteran had total occupational and social impairment due to her psychiatric disability throughout the appeal.

3.  The Veteran's left foot disability is manifested by symptoms that produced no worse than moderately severe impairment prior to September 15, 2015 and no worse than sever pes planus beginning on this date.


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for Crohn's disease.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria are met for an initial 100 percent rating for her service-connected psychiatric disability beginning June 30, 2007.  38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Codes 9400, 9411 (2017).

3.  The criteria are not met for higher initial ratings for a left foot disability in excess of 20 percent prior to September 15, 2015 and in excess of 30 percent beginning on this date.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5276, 5280, 5284 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

The duty to assist is met.  See VCAA Letters received in July and August 2007.  Since initial ratings and effective dates were assigned for the psychiatric and left foot disabilities, the notice requirements have been met because the initial intended purpose of the notice has been served.  Additional notice is not required concerning these "downstream" rating elements of the claims.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Records obtained include service treatment records, post-service VA and non-VA treatment records, and Social Security Administration (SSA) records.  The Veteran was provided VA examinations and development requested in the Board's July 2012 remand has been accomplished.  Notably, neither the Veteran nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, VA's duty to assist is met and the Board will address the merits of the claims.

II. Legal Criteria and Analysis

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006). 

Under the benefit-of-the-doubt rule embodied in 38 U.S.C. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).


A. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2017).

Active military, naval, or air service not only includes any period of active duty, but also ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury - though not also disease - incurred in or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless those periods are also active service periods.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); see also Smith v. Shinseki, 24 Vet. App. 40 (2010) (presumption of soundness and presumption of aggravation not applicable to ACDUTRA).  Also, some presumptions will not apply to certain periods of ACDUTRA and INACDUTRA. See Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).

With respect to a claim for aggravation of a pre-existing condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

The Veteran's Crohn's disease was noted when she entered service.  A June 1986 medical history report shows that she reported having a recent diagnosis of Crohn's disease and that her symptoms had been bothering her for the past 21/2 months.  The associated examination noted abdominal difficulty and tenderness with guarding.  A consult request notes that information was needed regard the activity and extent of the disease.  See pages 2, 3, 5, and 63 of STR - Medical.  Since the Veteran clearly had Crohn's disease prior to service, the question then becomes whether the disease was aggravated during service.

A September 1996 service treatment record shows she was given a temporary profile for Crohn's disease.  See page 61 of STRS - Medical.

A July 2000 doctor's note stated the Veteran was restricted from participating in strenuous physical activity for approximately two weeks.  A service treatment record that same month notes that the Veteran did not bring her medical for Crohn's disease and that she needed a profile.  See page 68 and 69 of STR - Medical.

A July 2000 service treatment record shows she was given a sick slip that stated she was to have no physical training (PT) for 14 days due to Crohn's disease.  See page 66 of STR - Medical.  

A February 2002 service treatment record contains a medical history that notes Crohn's disease and indicates the Veteran stopped taking medication on the advice of her doctor.  See page 10 of STR - Medical.  

During the Veteran's period of active duty, a March 2006 record noted the Veteran's complaints of gastrointestinal symptoms that included abdominal pain.  The assessment was Crohn's disease.  See pages 82 to84 of STR - Medical.  The following month, she was given a physical profile for Crohn's disease.  The record noted that she needed an appropriate diet and that she should bring her own food.  See page 6 of STR - Medical.

A May 2006 record notes her history of Crohn's disease.  It was diagnosed in 1997 after which she underwent small bowel resection and had been on medication on and off since then.  She had been off it for several years when she decided to start taking it again prior to her deployment to Camp Shelby.  She was seen a couple of weeks earlier in the emergency room for recurrent abdominal pain, which she reported she was getting lately prior to her menstrual period, so she thought it was related.  She was restarted on her medication and the abdominal pain and diarrhea during the ER visit resolved.  A CT scan at that time showed some hepatic cysts but was otherwise normal.  A May 2006 small bowel x-ray report contained findings consistent with early stage of Crohn's disease.  The impression was that there was some question as to whether her symptoms represented an actual flare of her Crohn's disease versus a menstrual type pain.  An additional record that month notes she had an acute exacerbation of Crohn's disease. See pages 18, 19, and 20 and 22 of STSR - Medical.

A May 2007 service treatment record noted a history of Crohn's disease.  She complained of constipation and cramp-like abdominal pain.  She reported having intermittent symptoms that were usually worse with menstruation.  A colonoscopy showed no evidence of active disease.  See pages 44, 45, and 79 of STR - Medical.  

A June 2007 service treatment record notes that since the last medical assessment/exam she had been seen for active Crohn's flare-up agitate by adhesion.  The comment section indicates she was hospitalized in Kuwait for gastrointestinal pain that may be associated with adhesion from the 1997 surgery.  The impression was that there was no endoscopic evidence of active Crohn's disease and that the cramping could be related to adhesive disease.  See page 27, 28, and 39 of STR - Medical. 

Some post-service treatment records also contain evidence of Crohn's disease.  

An August 2008 upper GI notes complaints of abdominal pain, bloating, gas, and soft stools status post resection for small bowel Crohn's disease.  The test revealed findings consistent with her history of Crohn's disease.  See page 49 of Medical Treatment record - Government Facility received in June 2010.

A November 2008 treatment record shows the Veteran had minimal symptoms of Crohn's disease.  See page 35 of Medical Treatment record - Government Facility received in May 2009.   

An August 2012 treatment record indicates the Veteran continued to have abdominal cramping and loose frequent stools, which were unchanged.  See page 9 Medical Treatment Record - Government Facility received in August 2010.  

A December 2014 treatment record indicates the Veteran's Crohn's disease was fairly inactive.  See page 81 of Medical Treatment record - Government Facility received in September 2015.  

Pursuant to the Board's remand, the RO obtained an opinion to determine whether the Veteran's Crohn's disease was permanently aggravated beyond it natural progression by service.  

On August 2012 VA examination, the physician reviewed the Veteran's records and obtained the Veteran's medical history.  Based on this and the examination, the clinician opined that the Crohn's disease, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by service.  The physician explained that the disease usually had a chronic, indolent course regardless of the site of involvement.  Studies estimated ranges from no increased risk to up to a 5-fold increased risk of death.  A 15-year survival rate of 93.7 percent had been reported for the general population, but risk of death and complications in Crohn's disease increased with the duration of the illness.  Over time, 10 percent of patients would be disabled by their disease.  As the disease progressed, medical therapy could become less effective.  In the first year after diagnosis, the relapse rate approached 50 percent, with 10 percent having a chronic relapsing course.  Most patients developed complications that required surgery, but Crohn's disease frequently recurred after surgery.  The examiner then stated that the course of the Veteran's Crohn's disease, marked by abdominal pain and diarrhea, had been typical of the natural progression of the disease over time.  She had one surgery, which occurred well before her period of active duty.  There was no surgical treatment during active duty.  Waxing and waning symptoms, as well as the need to change medications was part of the normal, expected progression of the disease.  The examiner concluded, in summary, that the Veteran had experienced the chronic, indolent course that was described as typical for this illness.  See VA Examination received in October 2012.

The Board finds that the VA physician provided an unfavorable opinion supported by a thorough and well-reasoned rationale consistent with the evidence that is very probative.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  Notably, there is no medical evidence to the contrary.  

In light of the foregoing, a preponderance of the evidence is against the claim.  As the evidence is not in equipoise, the Veteran is not afforded the benefit-of-the-doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).  Thus, the claim for service connection is denied.

B. Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. §  4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Here, separate ratings for different periods of time were assigned, based on the facts found, which is a practice referred to as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The primary concern for an increased rating for a service-connected disability is the present level of disability. Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.

Psychiatric Disability

A November 2007 rating decision established service connection for the Veteran's psychiatric disorder and assigned an initial 50 percent rating from June 30, 2007.  A June 2008 rating increased the rating to 70 percent effective September 11, 2007 and a January 2013 rating decision assigned a 100 percent rating effective April 14, 2010.  Since a 100 percent rating is the maximum rating, only the period prior to April 14, 2010 is under consideration.

The Board finds that there reasonable doubt present to find the Veteran totally disabled for the entire appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name).

In January 2009 and February 2010, the Veteran's VA psychiatrist wrote statements that detailed the severity of the Veteran's psychiatric disability and indicated that the Veteran was totally disabled as a result.  In January 2009, the clinician wrote that the Veteran's symptoms included a severely depressed mood daily with excessive anxiety.  Anxiety caused constant worry, which she could not control and which impaired her ability to concentrate impaired short term memory.  The Veteran was severely socially isolative and her anxiety was severe enough to cause physical pain, fatigue, irritability and poor sleep.  On mental status evaluation, the Veteran's mood was depressed and anxious and her affect was slightly restricted, although very polite and cooperative.  The Veteran's thought process had some paucity and constant rumination and worries about multiple issues.  Her insight and judgment were poor at times.  In February 2010, the psychiatrist added that the Veteran was severely socially isolative because of her anxiety which impaired her relationships with her family, which is source of great depression to her.  Also, her worry caused her difficulty in social situations such as work or daily activities.  She had difficulty performing activities of daily living such as shopping for essentials such as food and clothing.  The psychiatrist indicated the Veteran's vague auditory hallucinations might be more related to her extreme hypervigilance and that her condition continued to deteriorate despite medication and treatment.  See VA Memo received in February 2009 and Medical Treatment record - Government Facility received in April 2010.  

Although the first statement was written in January 2009, the Board finds that these symptoms and level of severity appear to be present throughout the appeal.  In particular, the Veteran's auditory hallucinations were noted as early as July 2007.  She also reported at that time feeling overwhelmed, having little energy and being depressed.  It was difficult for her to sort out and compartmentalize all of her responsibilities due to her lack of energy.  She was irritable and angry much of the time, especially towards her mother and twin sons.  She described her anxiety as so severe that she felt that if provoked, she could just explode using angry words at whoever happened to be around.  See page 39 of Medical Treatment record - Government Facility received in November 2007.   

Reports of hallucinations were repeated in September 2007, December 2007, April 2008, and August 2008.  See page 39 of Medical Treatment record - Government Facility received in November 2007, page 21 of Medical Treatment Records - Furnished by SSA in October 2012, page 9 of Medical Treatment record - Government Facility received June 2008, page 38 of Medical Treatment record - Government Facility received in June 2008, and page 6 of Medical Treatment record - Government Facility received in May 2009. 

Feeling overwhelmed with lack of energy and depression were also reported in September 2007, December 2007, January 2008, and September 2008.  See VA examination received in September 2007, pages 12 and 41 of Medical Treatment record - Government Facility received June 2008, page 26 and 27 of Medical Treatment record - Government Facility received in May 2009.

In August 2007, September 2007, and January 2008, the Veteran reported having irritability and angry outbursts and a September 2007 record shows that she reported assaulting her son's football coach after she became enraged.  See pages 21 and 28 of Medical Treatment record - Government Facility received in November 2007, page 18 of Medical Treatment record - Government Facility June 2008, and VA Examination received in September 2007.

Although an August 2007 record indicates she was able to still perform activities of daily living despite being more depressed, a record in September 2007 shows that she only dressed and bathed if she was going out.  See page 33 of Medical Treatment record - Government Facility received in November 2007 and page 23 of SSA records received in October 2012.  There is also evidence that because of her symptoms the Veteran did not cook meals for her family.  See page 11 of Medical Treatment record - Government Facility received in May 2009, pages 73 and 74 of Medical Treatment record - Government Facility received in June 2010.  

Additional symptoms of anxiety, excessive worry, and memory and concentration problems were also reported throughout the appeal.  See pages 33 and 28 of Medical Treatment record - Government Facility received in November, 2007, VA Examination received in September 2007, page 121 of Medical Treatment Record - Furnished by SSA received in October 2012, and page 16 of Medical Treatment record - Government Facility in May 2009.

Treatment records in September 2007, December 2007, January 2008, and November 2008 also show the Veteran was severely isolated and did not like to leave her home or bedroom.  See pages 41 and 12 of Medical Treatment record - Government Facility received in June 2008, page 38 of Medical Treatment record - Government Facility received in May 2009, page 21 of Medical Treatment Record - Furnished by SSA in September 2012.

As the above evidence reflects that the Veteran has, throughout the appeal period, endorsed persistent hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, and memory problems, the Board resolves reasonable doubt in the Veteran's favor and finds that a 100 percent rating for her psychiatric disability is warranted beginning June 30, 2007.

Left Foot Disability

The Veteran's service-connected left foot disability is rated 20 percent disabling from June 30, 2007 to September 15, 2015 and 30 percent disabling beginning on September 15, 2015.  

A September 2007 treatment record shows that the Veteran complained of foot pain with short distance walking.  Swelling increased throughout the day and she had aching at rest if on her feet for long periods.  On examination, there was mild nonpitting edema left dorsal forefoot, guarding to range of motion and hypersensitivity to palpation.  The Veteran walked with an antalgic gait and during the examination the Veteran was unable to place weight on her foot to adequately evaluate stance position.  See page 18 of Medical Treatment record - Government Facility received November 2007.

On September 2007 VA examination, the Veteran reported having moderate to severe constant pain of her left foot with rest, standing, and walking.  She denied any weakness, foot fatigue, stiffness, swelling, head, redness, instability, and locking.  The Veteran was on medication that was helpful for pain relief.  Precipitating or aggravating factors were prolonged standing and walking more than 10 minutes, walking up or down steps, and climbing, and results in an increase in foot pain.  She did not use any assistive devices to walk and had a mild antalgic gait.  The examination revealed no obvious sign of deformity, angulation, false motion, shortening, or articular movement.  There was no malunion, nonunion, or loose motion or false joints.  There was mild to moderate tenderness along the distal third aspect of the third, fourth, and fifth metatarsal bones of the left foot; mild to moderate tenderness, but no edema.  There was no obvious callus formation, unusual shoe pattern wear, or obvious signs of abnormal weight bearing.  The examiner's impression was that the residuals of the left foot fracture were mildly to moderately active at the time of the examination.  See VA Examination received September 2007

In October 2007, the Veteran reported that she had no pain relief since her last visit; pain was localized to dorsal-lateral and plantar-lateral with pain that radiated up the lateral leg.  Medication only mildly diminished the pain.  She wore fashion sneaker with inserts.  On examination, she was guarded, had pain on palpation, and decreased range of motion due to guarding.  See page 13 of Medical Treatment record - Government Facility received in November 2007.

A November 2007 statement from the Veteran's VA podiatrist states that the Veteran wore a sneaker type shoe with over the counter inserts that provided no significant relief.  On examination, she had hypersensitivity to palpation and range of motion evaluation.  The physician stated the Veteran was unable to return to work and could not stand or walk for an extended period of time.  The status for her return to work would be determined after an MRI.  See VA Memo received November 2007.

The November 2007 MRI of the left foot revealed degenerative changes and a 1 cm lesion in the neck of the talus.  An examination of the foot revealed guarding to range of motion and palpation.  The Veteran was on a leave of absence from work as a computer instructor due to her foot problems that prevented her from being able to stand and conduct class.  See pages 2 and 5 and 9 of Medical Treatment record - Government Facility received in November 2007.

In December 2007, she complained of pain that was 6/10 and constant left foot cramping, and on examination her left ankle strength was 4/5, she had slightly collapsed medial arches, a minimal antalgic gait, and good range of motion.  She reported sharp foot pain that radiated to her calf and it felt like legs would give out.  She was unable to tolerate any activity secondary to increased pain.  See pages 14 to 16 of Medical Treatment record - Government Facility June 2008.

In January 2008, she reported that he r left foot was worsening, not improving.  She was advised to consider using a cane to reduce weight-bearing.  Her physical therapy was not helping her foot.  She had pain with short distance walking and swelling that increased throughout the day, aching at rest after being on feet for extended periods.  Tylenol provided minimal relief.  Although she presented to clinic with limp, when the Veteran left she was walking normally.  See pages 18 and 19 of Medical Treatment record - Government Facility June 2008.

Records associated with her SSA claim dated in January 2008 indicate that although she alleged significant limitations, the field office personnel observed her to have no difficulties while at the field office.  See page 103 of Medical Treatment Record - Furnished by SSA received in October 2012.

A January 2008 SSA evaluation by Dr. D. C.  notes that the Veteran complained of constant ankle pain and occasional loss of balance.  Her symptoms were exacerbated in cold and wet weather.  She had difficulty walking stairs and she occasionally used a scooter when shopping.  She did light housework, but could not stand for any length of time, so she could not cook.  On examination, she had hyperesthesia over the dorsum of the left foot.  She would not allow the examiner to straighten her left lower extremity while supine because she complained of left ankle pain when this was attempted.  She had sensation in the dorsum of the left foot but hyperesthesia in the same areal.  See page 121 of Medical Treatment Record - Furnished by SSA received in October 2012.

In April 2008, her left foot pain was 5/10, there was tenderness to light pressure over mid and lateral portions dorsally.  Her gait was abnormal because she kept weight off her left foot.  See page 54 of Medical Treatment record - Government Facility received June 2008

On July 2010 VA examination, the Veteran reported having had constant pain since the foot injury in service and indicated that it recently worsened.  She had difficulty walking and climbing stairs and could only wear tennis shoes.  She had a cane for walking but did not like to use it and pain medication did not help.  The examination revealed very limited range of motion, moderate to severe tenderness to palpation of the dorsal aspect of the left foot, and no bony abnormality.  Dorsiflexion was 0 to 5 degrees with pain throughout.  Plantar flexion was 0 to 15 degrees with pain throughout.  The Veteran had a normal gait.  The examiner indicated that the Veteran's employment capacity and ADLs were mildly affected by her foot.  See VA Examination received in July 2010.  

An August 2011 MRI of the left foot revealed very early first metatarsophalangeal joint osteoarthritis, and small interosseous ganglion within the medial aspect of the distal first metatarsal.  There was no abnormality in the area of the foot where she has pain.  See pages 49 and 50 of Medical Treatment record - Government Facility received in August 2010.

A January 2012 record shows she complained of her toes usually being numb with occasional burning.  Standing and walking made it worse and she walked guarding the left lower limb.  A brief examination prior to testing showed normal muscle bulk, with symmetric thighs and calves circumferences; and symmetrical.  Strength testing was limited due to guarding secondary to pain in the left lower limb.  Sensory testing showed normal perception to light touch and cold temperature and vibration in legs.  The EMG/NCV of the left foot was normal.  The Veteran had constant pain and strength was 3/5.  There was pain on palpation and with active range of motion of 1-5 MPJs.  This study did not disclose a neuropathic process, including neuropathy or plexopathy that could be accounting for her chronic left foot pain.  This study missed sensitivity and therefore could not rule out an isolated S1 sensory radiculopathy.  See page 32 and 35 of CAPRI records received in August 2012.

On September 2015 VA examination, the Veteran was diagnosed with having a healed stress fracture of the left 4th metatarsal with residual degenerative joint disease of the left foot, left foot pes planus, and left foot hallux valgus.  Her bunions caused sharp shooting pain up her leg and her daily pain was rated 6-7/10.  She had consulted to have her bunions removed.  The Veteran denied having flare-ups that impacted the function of the foot.  She reported not being able to walk distance or tolerate prolonged standing, and could not find comfortable shoes.  Examination of the pes planus revealed pain on manipulation of the foot, pain accentuated on manipulation, extreme tenderness of plantar surfaces on the left foot, decreased longitudinal arch height on weight bearing, weight-bearing line falling over or medial to the great toe, and inward bowing of the Achilles tendon on the left foot.  Regarding the hallux valgus, she had mild or moderate symptoms.  There was pain on physical examination that contributed to functional loss, pain on weight-bearing, disturbance of locomotion, and interference with standing.  X-rays revealed mild bunions.  An MRI revealed grade 3/severe atrophy of the abductor digiti quinti with almost complete replacement of the muscle with fat.  This finding could be identified with the nerve entrapment of the first branch of the lateral plantar nerve but it could also be identified as an incidental finding in 7.5 percent of women.  The clinician saw no definite cause for entrapment.  See VA Examination received in September 2015.

Diagnostic codes related to the foot that relate to the Veteran's service-connected left foot disability are as follows:

Diagnostic Code 5276 for pes planus provides a 10 percent rating for moderate disability with a weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the foot.  A 20 percent rating is assigned for severe unilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  A maximum 30 percent rating is assigned when there is pronounced unilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a. 

Diagnostic Code 5280 for unilateral hallux valgus provides a 10 percent rating for severe hallux valgus if it is equivalent to amputation of the great toe or for postoperative hallux valgus with resection of the metatarsal head, which is the maximum rating that is allowed under this Diagnostic Code.  38 C.F.R. § 4.71a.

Diagnostic Code 5280 for unilateral hallux valgus provides a 10 percent rating for severe hallux valgus if it is equivalent to amputation of the great toe or for postoperative hallux valgus with resection of the metatarsal head, which is the maximum rating that is allowed under this Diagnostic Code.  38 C.F.R. § 4.71a.

Diagnostic Code 5284 for other foot injuries provides a10 percent rating for moderate disability, a 20 percent rating for moderately severe disability, and a maximum rating of 30 percent for severe disability.  38 C.F.R. § 4.71a.

For the first period from July 30, 2007 to September 15, 2015, the disability was rated 20 percent disabling under Diagnostic Code 5284.  During this period, the Veteran's complaints and findings were shown to consist of left foot pain with walking short distances and standing, hypersensitivity to palpation, swelling during the course of the day, and a decrease in range of motion of her toes.  Her pain increased with prolonged walking or standing, and with walking up or down stairs.  At times she walked with an antalgic gait.  The Veteran also reported some complaints of numbness in her left foot toes but sensory testing in January 2012 was normal to light touch and nerve conduction studies revealed no neuropathy to account of her chronic left foot pain.  In light of her symptoms and the limitations they place on her ability to function in terms of walking, standing, and taking stairs, the Board finds that the disability represents no greater that moderately severe disability.  

A higher rating of 30 percent is not warranted since severe disability is not shown or approximated.  They July 2010 VA examiner found that the Veteran's left foot disability only mildly affected employment capacity and activities of daily living.  January 2008 SSA records indicate that field office personnel having no difficulties in the office despite her assertions of significant limitations.  When an antalgic gait was present it was usually described as no worse than minimal or mild.  She also denied on September 2007 examination of having any weakness, foot fatigue, stiffness, swelling, head, redness, instability, and locking.  The evidence also shows that she usually walked without the use of any assistive device.  

For the second period, which begins on September 15, 2015, the disability was rated under Diagnostic Code 5276.  The RO incorporated the Veteran's pes planus and hallux valgus as part of the service-connected disability and assigned the maximum rating of 30 percent for unilateral foot disability.  The Veteran's right foot is not service-connected.  Notably, 30 percent is also the maximum rating under code 5284.

A separate compensable rating for hallux valgus is not assignable since a 10 percent rating under Code 5280 requires surgery with resection of the metatarsal head or severe disability that is equivalent to amputation of the great toe.  Here, the Veteran has not had surgery and the clinical evidence only showed mild bunions.  

For the reasons stated, a preponderance of the evidence is against assigning a higher rating for the service-connected left foot disability at any time during the appeal.  Consequently, the claim is denied.




ORDER

Service connection for Crohn's disease is denied.

A 100 percent rating for a psychiatric disability effective from June 30, 2007 to April 14, 2010 is granted, subject to the regulations governing the payment of monetary awards.  

A rating in excess of 20 percent prior to September 15, 2015 and in excess of 30 percent beginning on this date for a left foot disability is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


